Citation Nr: 0107793	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-05 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for chronic right ankle 
sprain.

2. Entitlement to service connection for chronic left ankle 
sprain.

3. Entitlement to service connection for an acquired 
psychiatric disorder.

4. Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from September 1997 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied the veteran's claims of 
entitlement to service connection for a right ankle sprain, a 
left ankle sprain, an acquired psychiatric disorder, and 
nonservice-connected pension.

The veteran initiated an appeal from an October 1999 
determination by the Department of Veterans Affairs (VA) 
Medical Center in Las Vegas, Nevada, which held that he was 
not entitled to medical benefits.  The records assembled for 
appellate review with regard to this issue are incomplete.  
In fact, the only documents regarding this matter which are 
of record consist of a copy of a Statement of the Case (SOC) 
dated in November 1999 and a document dated in June 2000 from 
the medical center to the effect that since no response had 
been received from the veteran after issuance of the SOC, the 
case had been closed.  If the veteran wishes to pursue his 
appeal for entitlement to medical benefits, he should again 
bring this matter to the attention of the medical center.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The law now provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the appellant's claim for a benefit, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
whenever VA, after making such reasonable efforts, is unable 
to obtain all of the relevant records sought, VA shall notify 
the claimant that VA is unable to obtain records with respect 
to the claim.  The notification must identify the records VA 
is unable to obtain; explain the efforts that VA made to 
obtain those records; and, describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran alleges that his present bilateral ankle 
disabilities are linked to his period of military service 
when he was treated for recurrent ankle complaints.  In this 
regard, the Board notes that the veteran's service medical 
show treatment for ankle complaints on various occasions and 
his October 1998 report of separation examination includes a 
finding of right ankle laxity secondary to numerous sprains.  
Additionally, a May 1999 report of VA general medical 
examination includes diagnoses of status post ankle sprains, 
bilaterally, and slight pes planus, bilaterally.  This 
examination report also reflects that the veteran's medical 
records were not available for review.

With respect to this claim of entitlement to service 
connection for an acquired psychiatric disorder, the veteran 
alleges that he became nervous and paranoid as a result of 
being forced to enter a poisonous gas chamber during his 
period of training.  He claims that "the spirits of the dead 
soldiers took over his life, body, and mind" and "the evil 
voices would not leave his head" as a result of this 
experience.  

An August 1998 service medical record notes that the veteran 
was seen for an intake/screening interview at Division Mental 
Health Service, that further information could be found in 
the clinic's confidential files, and that access to this 
information would be on a "need to know" basis authorized 
through the United States Army Clinic, Schofield Barracks.  
The information associated with this psychiatric treatment is 
not contained in the claims file and there is no evidence to 
suggest that the RO has attempted to obtain copies of such 
records.  

Additionally, the veteran's May 1999 report of VA mental 
disorders examination reflects that he was referred to the 
mental health clinic for follow-up treatment.  The veteran's 
mother has reported that she sought treatment for him at a 
"state mental health hospital" in Las Vegas, Nevada, and 
that he was currently in receipt of treatment at Division of 
Mental Health and Development Services of Southern Nevada.  
These records are also not available for review and there is 
no evidence to suggest the RO has attempted to secure copies 
of these records.

The Board finds that the veteran's claim of entitlement to 
nonservice-connected pension must be deferred pending 
completion of the development requested below.

For the reasons stated above, this case must be REMANDED for 
the following action:


1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  The attention of 
the RO is specifically directed to any 
treatment records available from the 
VA facility to which the veteran was 
referred for follow-up treatment as 
well as the Division of Mental Health 
and Development Services of Southern 
Nevada.


2. The RO should make an attempt to 
secure the veteran's service treatment 
records from the Division Mental 
Health Service at the United States 
Army Clinic, Schofield Barracks.  The 
RO should request that the respondent 
state in writing whether it has 
searched all applicable secondary 
sources for such records.  In the 
event that the records are 
unavailable, this should be noted in 
writing in the claims folder.  Again, 
to the extent that the veteran's 
assistance is needed in determining 
outfits, or other details for an 
informed request, his assistance 
should be requested.


3. To the extent that there is an attempt 
to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should be informed of 
any negative results.  


4. The RO should request the veteran to 
provide up-to-date employment and 
income information.  He should be 
requested to state whether he has 
applied for or is currently receiving 
Social Security benefits.


5. The veteran should be afforded a VA 
psychiatric examination to identify 
his symptoms and determine the 
diagnoses and etiology of all 
psychiatric disorders found present.  
The report of examination should 
include the complete rationale for all 
opinions expressed.  All necessary 
special testing should be 
accomplished.  The veteran's claims 
folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should 
be acknowledged in the examination 
report.


6. The veteran should be afforded a VA 
examination by an appropriately 
qualified individual to determine the 
etiology of all ankle disabilities, 
right and left, now present.  The 
examiner should provide an opinion as 
to whether it is as likely as not that 
any ankle disability found is causally 
related to service (to the extent 
possible, the examiner should be asked 
to comment on whether in-service ankle 
pathology may be distinguished from 
post-service pathology, and if so, the 
examiner should be requested to 
explain such distinction).  If any of 
the foregoing cannot be determined, 
the examiner should so state for the 
record.  The veteran's claims folder 
and a separate copy of this remand 
should be made available to the 
examiner, the receipt of which should 
be acknowledged in the examination 
report.


7. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), 01-
02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued should 
also be considered.

8. After the action requested above has 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the RO should review the 
record and readjudicate the issues of 
entitlement to service connection for 
an ankle disorder, left and right, and 
an acquired psychiatric disorder as 
well as entitlement to nonservice-
connected pension.  If the benefits 
sought on appeal remain denied, the 
veteran and the veteran's 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

After the requested action has been completed, this case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to report for examination 
may adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



